DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's argument with respect to claims 107 and 111 have been fully considered, therefore claim rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Applicant's arguments, filed on 9/27/2021, with respect to claims 86-121 have been fully considered but are not persuasive.
Applicant argues that the references does not teach wherein various components are all contained by the portable housing.
Examiner respectfully disagrees.  Even though the combination of Sehr and LaDue illustrated that the components may be located in different location/housing, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reallocate components in different configuration, such as in one portable housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to allocate different components in one portable housing, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  
Applicant further argues that neither reference particularly recognizes the problem solved by applicant's invention as claimed.  LaDue does not appear to teach or suggest controlling an aspect of a remote device.
Examiner respectfully disagrees.  LaDue teaches the communication links can be implemented via the Internet or any other commercial available, wire-based or wireless network technology (Paragraphs 0004).  Further, in Paragraph 0032; LaDue teaches these local components, including the event organizer per se, are also connected via a global communication link (1234) to the remote system components, including the service providers and admission center. The global data link also allows the visitors to communicate with the system entities via a personal computer or card terminal installed at remote locations, such as the visitor's home, a business office, or public places.
Applicant argues that claim 106 would have been allowable on its own merit because LaDue does not teach tracking of the participant's eye movement.
Examiner respectfully disagrees.  LaDue teaches tracking the participant eye movement and position in relation to the perceived symbolic content being immediately experienced during the invention's symbolic quest (SQ) (Col 36 Lines 54-59).
Applicant argues that claim 107 would have been allowable on its own merit because LaDue does not teach two substantially simultaneous touches of the touchscreen.
Examiner respectfully disagrees.  Sehr teaches card data can be retrieved (read operation) from or loaded (write operation) into the card via a card read/write device or via traditional data input or retrieval means, such as a keyboard/mouse, pointing device, touch screen, or voice commands (Paragraphs 0035 and 0130).
Applicant argues that claim 108 would have been allowable on its own merit because the cited references does not teach wireless and configured to communicate with a device only in the local vicinity of the system.
Examiner respectfully disagrees.  LaDue teaches cellular telephone and/or a personal communication system ((Col 43 Lines 13-37).  And small digital cameras, 229a, 229b, 229c to perform real time video and audio conferencing (Col 41 Lines 10-25) via ; `local area network` LAN 242 (Col 32 Lines 53-60).
Applicant argues that claim 110 would have been allowable on its own merit because the cited references does not teach infrared transceiver.
Examiner respectfully disagrees.  LaDue teaches; a unique infrared eye movement tracker 246 that measures the focal position of the participant's eye in relation to the flash and movement rate of the currently observed symbolic construct (SC) represented by the aforementioned squares, circles, rectangles, and ellipses (Col 39 Lines 20-40).  Further, in Figure 6, The CRT/LCD display also generates an infrared field 246 that measures the focal position of the eye by the reflectant qualities of the participant's cornea-to-retina line-of-sight which is in fact reflected from the retina back to the invention's infrared field.
Applicant argues that claim 112 would have been allowable on its own merit because the cited references does not teach streaming of video received via at least one wireless transceiver.
Examiner respectfully disagrees.  LaDue teaches these specialized virtual reality sequences can be recorded and stored within the technological structures of compact disc read-only memory (CD-ROM), digital video disc (DVD), recordable compact disc 
Applicant argues that claim 114 would have been allowable on its own merit because the cited references does not teach browsing the Internet.
Examiner respectfully disagrees.  Sehr teaches the communication links can be implemented via the Internet or any other commercial available, wire-based or wireless network technology (Paragraphs 0004).  These local components, including the event organizer per se, are also connected via a global communication link (1234) to the remote system components, including the service providers and admission center. The global data link also allows the visitors to communicate with the system entities via a personal computer or card terminal installed at remote locations, such as the visitor's home, a business office, or public places (Paragraph 0032).  Further, Sehr teaches Communication Data Links can be implemented via any commercially available wired or wireless technology, such as cable/telephone lines, INTERNET service networks, or other digital or analog telecommunications media (Paragraph 0039).
Applicant argues that claim 115 would have been allowable on its own merit because the cited references does not teach satellite receiver.
Examiner respectfully disagrees.  Sehr visitors subscribing to a GPS (Global Positioning System) service can retrofit their visitor card to facilitate communications with the GPS provider. The computerized means required for the transmission and reception of signals between the card and GPS-based satellites (Figure 1 and Paragraph 0137).
Applicant argues that claim 118 would have been allowable on its own merit because the cited references does not teach light sensor for measuring an ambient light level.
Examiner respectfully disagrees.  LaDue teaches the CRT/LCD display also generates an infrared field 246 that measures the focal position of the eye by the reflectant qualities of the participant's cornea-to-retina line-of-sight which is in fact reflected from the retina back to the invention's infrared field. (Col 39 Lines 20-50).
Applicant argues that claim 119 would have been allowable on its own merit because the cited references does not teach a gesture input system wherein at least one gesture performed by the user is determined based on at least one image captured by at least one of the two cameras.
Examiner respectfully disagrees.  LaDue teaches the wizard 88 can have an accurate likeness of the participants face and body gestures in order to deeply reinforce the participant's metaphorical-therapeutic-intent while experiencing the metaphorical tension (MT) 79 that is an inherent component of the symbolic quest (SQ) (Figure 14 and Col 39 Lines 20-50).
Applicant argues that claims 120 and 121 depend from independent claim 86, and would have been allowable based on the dependency.  Further claim 120 would be allowable by virtue of its dependence from claim 107.
Examiner respectfully disagrees.  Claims 120 and 121 depends from independent claim 86, and also claim 120 further depends from claim 107, therefore these claims would have been rejected for at least the same reason as discussed above regarding claims 86 and 107.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 86-119 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sehr (US 2001/0018660 A1), in view of LaDue (US 6,097,927 A). 

  Regarding claim 86, Sehr teaches a system comprising: 
a biometric identification system configured to determine an identification of a user of the system (Figure 1 and Paragraph 0037; Biometrics Box (13) includes means for capturing and digitizing the biometrics characteristics information--such as ; 
a touchscreen display configured to display information and for receiving input from the user via contact with the display (Paragraph 0035; card data can be retrieved (read operation) from or loaded (write operation) into the card via a card read/write device or via traditional data input or retrieval means, such as a keyboard/mouse, pointing device, touch screen, or voice commands);
an audio output configured to supply human perceivable sound (Figure 1 and Paragraph 0038; loud speakers 17); 
at least one microphone configured to receive audio input and convert it into an electrical representation thereof (Figure 1 and Paragraph 0038; the loud speakers and microphone module represent means to exchange and capture audio data of users or sound information of other subjects under consideration); 
at least one wireless transceiver providing at least a connection to the Internet (Paragraphs 0004; the communication links can be implemented via the Internet or any other commercial available, wire-based or wireless network technology.  Paragraph 0032; These local components, including the event organizer per se, are also connected via a global communication link (1234) to the remote system components, including the service providers and admission center. The global data link also allows the visitors to communicate with the system entities via a personal computer or card terminal installed at remote locations, such as the visitor's home, a business office, or public places) and configured to provide at least one voice communication channel (Paragraph 0039; Communication Data Links can be implemented via any commercially ; 
a global positioning system (GPS) (Figure 1 and Paragraph 0137; visitors subscribing to a GPS (Global Positioning System) service can retrofit their visitor card to facilitate communications with the GPS provider. The computerized means required for the transmission and reception of signals between the card and GPS-based satellites); 
at least two cameras (Figure 1, Paragraphs 0037 and 0038; biometrics box 13 capable of capturing the biometrics characteristics of a visitor, and video camera 16 captures fixed or moving images and biometrics data relating to the visitor's physical appearance); 
a memory (Figure 1 and Paragraph 0032; database 10); 
processing circuitry, the processing circuitry being responsive to software in the memory (Figure 1 and Paragraph 0032; computing platform (14), and various software programs to implement the application routines and network communication as instructed by the event organizer); 
the processing circuitry being coupled to the biometric identification system, the powered physical display, the touchscreen display, the audio output, the microphone, the at least one wireless transceiver, the GPS, the at least two cameras, and the memory (Figure 1 and Paragraphs 0032, 0035, 0037, 0038, 0137; computing platform 14 is coupled to biometrics box 13, touchscreen display 15, loud speaker 17, microphone 18, communication links, GPS, two cameras 13 and 16 and database 10); 
wherein the system is configured to provide to the user, under control of the processing circuitry and responsive to the memory, all of the following services: (v) Internet based service (Paragraphs 0004; the communication links can be implemented via the Internet or any other commercial available, wire-based or wireless network technology.  Paragraph 0032; These local components, including the event organizer per se, are also connected via a global communication link (1234) to the remote system components, including the service providers and admission center. The global data link also allows the visitors to communicate with the system entities via a personal computer or card terminal installed at remote locations, such as the visitor's home, a business office, or public places), including (a) transmitting data to (Paragraphs 0004 and 0032; communicate via global communication link, therefore capable of transmitting data via internet), and (b) storing data received from, the Internet (Paragraphs 0004 and 0032; communicate via global communication link, therefore capable of receiving data from internet), (vi) an identification service (Figure 1 and Paragraph 0037; Biometrics Box (13) includes means for capturing and digitizing the biometrics characteristics information--such as fingerprints, voice, signature, eye characteristics, or picture/facial features—of a particular visitor), (vii) an alerting service (Paragraph 0093; upon presentation at the entrance gate for admittance to the event, the visitor card will be verified by the control module while comparing the authenticity code stored in the card against the authenticity file stored in the system database. If there is a discrepancy, the card will be retained and an appropriate warning message conveyed), and (vii) a location service (Figure 1 and Paragraph 0137; visitors subscribing to a GPS (Global Positioning System) service can retrofit their visitor card to facilitate communications with the GPS provider. The computerized means required for the transmission and reception of signals between the card and GPS-based satellites); 
wherein in addition to being provided under control of the processing circuitry and memory: 
the Internet based service makes use of the at least one wireless transceiver (Paragraphs 0004; the communication links can be implemented via the Internet or any other commercial available, wire-based or wireless network technology.  Paragraph 0032; These local components, including the event organizer per se, are also connected via a global communication link (1234) to the remote system components, including the service providers and admission center. The global data link also allows the visitors to communicate with the system entities via a personal computer or card terminal installed at remote locations, such as the visitor's home, a business office, or public places); 
the identification service makes use of the biometric identification system (Figure 1 and Paragraph 0037; Biometrics Box (13) includes means for capturing and digitizing the biometrics characteristics information--such as fingerprints, voice, signature, eye characteristics, or picture/facial features—of a particular visitor); 
the alerting service (Paragraph 0093; upon presentation at the entrance gate for admittance to the event, the visitor card will be verified by the control module while comparing the authenticity code stored in the card against the authenticity file stored in the system database. If there is a discrepancy, the card will be retained and an appropriate warning message conveyed) makes use of at least one of the audio output (Figure 1 and Paragraph 0038; loud speakers 17) and the physical display (Figure 1 and Paragraph 0032; display 15); and 
the location service makes use of the GPS (Figure 1 and Paragraph 0137; visitors subscribing to a GPS (Global Positioning System) service can retrofit their visitor card to facilitate communications with the GPS provider. The computerized means required for the transmission and reception of signals between the card and GPS-based satellites)
wherein the biometric identification system, the physical display, the touchscreen display, the audio output, the microphone, the at least one wireless transceiver, the GPS, the at least two cameras, the memory, and the processing circuitry are all contained by the system (Figure 1 and Paragraphs 0032, 0035, 0037, 0038, 0137; computing platform 14 is coupled to biometrics box 13, touchscreen display 15, loud speaker 17, microphone 18, communication links, GPS, two cameras 13 and 16 and database 10 in the system).  
Sehr may not specifically teach a portable housing; a powered physical display configured to output physical energy perceivable by the user; (i) telephone based service, including at least voice communication service with an external voice-communication-capable device, (ii) texting service with an external device, (iii) playing of video stored at least in part in the memory service, (iv) playback of audio stored at least in part in the memory service, the telephone based service makes use of at least the audio output, the at least one microphone, and the at least one wireless transceiver; the texting service makes use of at least the touchscreen display and the at least one wireless transceiver; the playback of video service makes use of at least the touchscreen display; the playback of audio service makes use of at least the audio output and the touchscreen display.  In an analogous art, LaDue teaches a portable housing (Col 43 Lines 13-37; cellular telephone and/or a personal communication system); a powered physical display configured to output physical energy perceivable by the user (Col 13 Lines 51-57; portable head mounted display.  Col 10 Lines 35-41; at is a specially created VR based portable or wearable system); (i) telephone based service, including at least voice communication service with an external voice-communication-capable device  (Col 43 Lines 13-37; cellular telephone and/or a personal communication system), (ii) texting service with an external device (Col 10 Lines 42-50; satellite networks can deliver text messages), (iii) playing of video stored at least in part in the memory service (Col 43 Lines 13-37; cellular telephone and/or a personal communication system.  Col 41 Lines 10-25; small digital cameras, 229a, 229b, 229c to perform real time video and audio conferencing), (iv) playback of audio stored at least in part in the memory service (Col 43 Lines 13-37; cellular telephone and/or a personal communication system.  Col 41 Lines 10-25; small digital cameras, 229a, 229b, 229c to perform real time video and audio conferencing), the telephone based service makes use of at least the audio output , the at least one microphone, and the at least one wireless transceiver (Col 43 Lines 13-37; cellular telephone and/or a personal communication system, it would have been obvious that either audio output, microphone or wireless transceiver is present in order to perform cellular telephone calls); the texting service makes use of at least the input and the at least one wireless transceiver (Col 10 Lines 42-50; satellite networks can deliver text messages); the playback of video service makes use of at least the touchscreen display (Col 43 Lines 13-37; cellular telephone and/or a personal communication system.  Col 41 Lines 10-25; small digital cameras, 229a, 229b, 229c to perform real time video and audio ; the playback of audio service makes use of at least the audio output and the touchscreen display (Col 43 Lines 13-37; cellular telephone and/or a personal communication system.  Col 41 Lines 10-25; small digital cameras, 229a, 229b, 229c to perform real time video and audio conferencing).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Regarding claim 87, the combination of Sehr and LaDue teaches all of the limitations of claim 94, as described above.  Further, Sehr teaches the touchscreen display (Paragraph 0035; card data can be retrieved (read operation) from or loaded (write operation) into the card via a card read/write device or via traditional data input or retrieval means, such as a keyboard/mouse, pointing device, touch screen, or voice commands).
In addition, LaDue teaches wherein the system is further configured to provide to the user, under control of the processing circuitry and responsive to the memory, game play, wherein the game play makes use of at least the screen (Col 1 Lines 57-67; role-playing games, fantasy games and others).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes 

Regarding claim 88, the combination of Sehr and LaDue teaches all of the limitations of claim 87, as described above.  Further, LaDue teaches wherein the game play (Col 1 Lines 57-67; role-playing games, fantasy games and others) further makes use of the powered physical display (Col 13 Lines 51-57; portable head mounted display).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Regarding claim 89, the combination of Sehr and LaDue teaches all of the limitations of claim 87, as described above.  Further, Sehr teaches make use of the audio output (Figure 1 and Paragraph 0038; loud speakers 17).
In addition, LaDue teaches wherein the game play further makes use of the output (Col 1 Lines 57-67; role-playing games, fantasy games and others).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a 

Regarding claim 90, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches wherein the system is further configured to provide to the user, under control of the processing circuitry and responsive to the memory, a video conferencing service using the touchscreen display and at least one of the at least two cameras, the video conferencing service further making use of the at least one wireless transceiver (Col 41 Lines 10-25; small digital cameras, 229a, 229b, 229c to perform real time video and audio conferencing).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Regarding claim 91, the combination of Sehr and LaDue teaches all of the limitations of claim 90, as described above.  Further, LaDue teaches wherein the video conferencing service further makes use of the audio output and the at least one microphone (Col 41 Lines 10-25; small digital cameras, 229a, 229b, 229c to perform 

Regarding claim 92, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches wherein the system further comprises a vital sign sensor contained by the portable housing and wherein the system is further configured to provide to the user, under control of the processing circuitry and responsive to the memory, a monitoring service to monitor at least one physical parameter of the user entity (Col 36 Lines 45-54; consciousness reactions are also simultaneously tracked by reading his brain waves, heart rate, muscle tension, breathing rate, and by simultaneously measuring the occipital flash rates revealed in the invention's aforementioned electrooculosymbolic processes and procedures).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, 

Regarding claim 93, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, Sehr teaches wherein the location service provides a location for use by an emergency service (Figure 1 and Paragraph 0137; visitors subscribing to a GPS (Global Positioning System) service can retrofit their visitor card to facilitate communications with the GPS provider. The computerized means required for the transmission and reception of signals between the card and GPS-based satellites).  

Regarding claim 94, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, Sehr teaches wherein the biometric identification system employs information (Paragraphs 0037 and 0038; Biometrics Box (13) includes means for capturing and digitizing the biometrics characteristics information--such as fingerprints, voice, signature, eye characteristics, or picture/facial features--of a particular visitor.  Video amera 16 can be used to capture the biometrics data relating to the visitor's physical appearance) from at least one of the at least two cameras (Figure 1, Paragraphs 0037 and 0038; biometrics box 13 capable of capturing the biometrics characteristics of a visitor, and video camera 16 captures fixed or moving images and biometrics data relating to the visitor's physical appearance).

wherein the biometric identification system employs information from at least one of the at least two cameras to sense information about at least one body part of the user (Paragraph 0038; video camera captures fixed or moving images that will be exchanged with other system users, stored in the systems databases, including the visitor card, or imprinted onto the visitor card package. This camera can also be used to capture the biometrics data relating to the visitor's physical appearance) and to base an identification of the user on the sensed information (Paragraphs 0037 and 0038; Biometrics Box (13) includes means for capturing and digitizing the biometrics characteristics information--such as fingerprints, voice, signature, eye characteristics, or picture/facial features--of a particular visitor).  

Regarding claim 96, the combination of Sehr and LaDue teaches all of the limitations of claim 95, as described above.  Further, Sehr teaches wherein the sensed at least one body part of the user is one of an iris, an eye, and a face (Paragraphs 0037 and 0038; Biometrics Box (13) includes means for capturing and digitizing the biometrics characteristics information--such as fingerprints, voice, signature, eye characteristics, or picture/facial features--of a particular visitor).

  Regarding claim 97, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, Sehr teaches wherein the biometric identification system (Figure 1 and Paragraphs 0037 and 0038; biometrics employs information from at least the touchscreen display (Figure 1 and Paragraph 0035; card data can be retrieved (read operation) from or loaded (write operation) into the card via a card read/write device or via traditional data input or retrieval means, such as a touch screen).  

Regarding claim 98, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, Sehr teaches wherein the biometric identification system detects a fingerprint of the user (Paragraph 0037; Biometrics Box (13) includes means for capturing and digitizing the biometrics characteristics information--such as fingerprints, voice, signature, eye characteristics, or picture/facial features--of a particular visitor).

Regarding claim 99, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches wherein the wireless transceiver is a cellular transceiver (Col 43 Lines 13-37; cellular telephone and/or a personal communication system.  It is known that cellular phone has a cellular transceiver).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it would provide necessary functionality to the system.

Regarding claim 100, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches wherein the wireless transceiver is a local radio frequency (RF) transceiver (Col 32 Lines 53-60; .  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it would provide necessary functionality to the system.

Regarding claim 101, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches wherein the system is configured to accept into the portable housing a removable memory card and to couple the memory card to the processing circuitry (Col 35 Lines 10-26; These specialized virtual reality sequences can be recorded and stored within the technological structures of compact disc read-only memory (CD-ROM), digital video disc (DVD), recordable compact disc (RCD), Sony Play Station Disc.TM., Nintendo Game cartridges.TM., digital video tapes (DV), analog video tapes (AV), and selected audio only digital and analog storage and playback mediums).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Regarding claim 102, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches a removable memory card contained by the portable housing, the removable memory card being coupled to the processing circuitry (Col 35 Lines 10-26; These specialized virtual reality sequences can be recorded and stored within the technological structures of compact disc read-only memory (CD-ROM), digital video disc (DVD), recordable compact disc (RCD), Sony Play Station Disc.TM., Nintendo Game cartridges.TM., digital video tapes (DV), analog video tapes (AV), and selected audio only digital and analog storage and playback mediums).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Regarding claim 103, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches wherein the system is a cellular telephone (Col 43 Lines 13-37; cellular telephone and/or a personal communication system).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

wherein the portable housing is wearable (Col 10 Lines 35-41; at is a specially created VR based portable or wearable system).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Regarding claim 105, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches wherein the system is further configured to provide to the user, under control of the processing circuitry and responsive to the memory, control of an aspect of a remote device, wherein controlling the remote device makes use of at least the touchscreen display and the at least one wireless transceiver (Figure 2 and Col 8 Lines 30-46; specialized processes and procedures can occur at a specially constructed ASSDM psycho-symbolic ASSDM facility, and or, via the internet world wide web (WWW) and the participant's private personal computer (PPC)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head 

Regarding claim 106, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches at least one motion sensor contained by the portable housing and configured to determine motion of the system (Col 36 Lines 54-59; tracking the participant eye movement and position in relation to the perceived symbolic content being immediately experienced during the invention's symbolic quest (SQ)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Regarding claim 107, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, Sehr teaches wherein the touchscreen is further configured to detect at least two substantially simultaneous touches thereof (Paragraph 0035; card data can be retrieved (read operation) from or loaded (write operation) into the card via a card read/write device or via traditional data .  

Regarding claim 108, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, Ladue teaches wherein the wireless transceiver is a cellular transceiver (Col 43 Lines 13-37; cellular telephone and/or a personal communication system.  Col 41 Lines 10-25; small digital cameras, 229a, 229b, 229c to perform real time video and audio conferencing) and the system further comprises a second wireless transceiver, coupled to the processing circuitry, configured to communicate with a device only in the local vicinity of the system (Col 32 Lines 53-60; `local area network` LAN 242).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it would provide necessary functionality to the system.

Regarding claim 109, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, Ladue teaches wherein the second wireless transceiver is a local radio frequency (RF) transceiver (Col 32 Lines 53-60; `local area network` LAN 242).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it would provide necessary functionality to the system.

wherein the second wireless transceiver is an infrared (IR) transceiver (Col 39 Lines 20-40; a unique infrared eye movement tracker 246 that measures the focal position of the participant's eye in relation to the flash and movement rate of the currently observed symbolic construct (SC) represented by the aforementioned squares, circles, rectangles, and ellipses).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Regarding claim 111, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, Ladue teaches wherein the wireless transceiver is a cellular transceiver (Col 43 Lines 13-37; cellular telephone and/or a personal communication system.  Col 41 Lines 10-25; small digital cameras, 229a, 229b, 229c to perform real time video and audio conferencing) and the system further comprises a second wireless transceiver for local communication and wherein the cellular transceiver and the second wireless transceiver each communicates with different respective devices at substantially the same time (Col 32 Lines 53-60; `local area network` LAN 242).  Therefore, it would have been obvious to one of ordinary skill 

Regarding claim 112, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches wherein the playing of video stored at least in part in the memory service further makes use of the at least one wireless transceiver to play streaming video received via the at least one wireless transceiver (Col 35 Lines 10-26; These specialized virtual reality sequences can be recorded and stored within the technological structures of compact disc read-only memory (CD-ROM), digital video disc (DVD), recordable compact disc (RCD), Sony Play Station Disc.TM., Nintendo Game cartridges.TM., digital video tapes (DV), analog video tapes (AV), and selected audio only digital and analog storage and playback mediums).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Regarding claim 113, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches wherein the playing of audio stored at least in part in the memory service further makes use of the at least one wireless transceiver to play streaming audio received via the at least one wireless transceiver (Col 35 Lines 10-26; These specialized virtual reality sequences can be recorded and stored within the technological structures of compact disc read-only memory (CD-ROM), digital video disc (DVD), recordable compact disc (RCD), Sony Play Station Disc.TM., Nintendo Game cartridges.TM., digital video tapes (DV), analog video tapes (AV), and selected audio only digital and analog storage and playback mediums).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Regarding claim 114, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, Sehr teaches wherein the Internet based service is used by the system to provide Internet browsing, the Internet browsing further making use of the touchscreen display (Paragraphs 0004; the communication links can be implemented via the Internet or any other commercial available, wire-based or wireless network technology.  Paragraph 0032; These local components, including the event organizer per se, are also connected via a global communication link (1234) to the remote system components, including the service providers and admission center. The global data link also allows the visitors to communicate with the system entities via a personal computer or card terminal installed at remote locations, such as the visitor's home, a business office, or public places.  Paragraph 0039; Communication .  

Regarding claim 115, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, Sehr teaches wherein the wireless transceiver is a satellite transceiver (Figure 1 and Paragraph 0137; visitors subscribing to a GPS (Global Positioning System) service can retrofit their visitor card to facilitate communications with the GPS provider. The computerized means required for the transmission and reception of signals between the card and GPS-based satellites).  

Regarding claim 116, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches wherein the system is further configured to provide to the user, under control of the processing circuitry and responsive to the memory, an image capture service using the touchscreen display and at least one of the at least two cameras (Col 41 Lines 10-25; small digital cameras, 229a, 229b, 229c to perform still image capture, real time video and audio conferencing.  Col 1 Lines 57-67; role-playing games, fantasy games and others).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, 

Regarding claim 117, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches wherein the system is further configured to provide to the user, under control of the processing circuitry and responsive to the memory, a video capture service using the touchscreen display and at least one of the at least two cameras (Col 41 Lines 10-25; small digital cameras, 229a, 229b, 229c to perform still image capture, real time video and audio conferencing.  Col 1 Lines 57-67; role-playing games, fantasy games and others).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Regarding claim 118, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, LaDue teaches wherein the system further comprises a light sensor contained by the housing, coupled to the processing circuitry, and configured to provide a determination of an ambient light level (Col 39 Lines 20-50; The CRT/LCD display also generates an infrared field 246 that measures the focal position of the eye by the reflectant qualities of the participant's .  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Regarding claim 119, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  Further, Sehr teaches least one image are captured by at least one of the at least two cameras (Figure 1 and Paragraphs 0032, 0035, 0037, 0038, 0137; computing platform 14 is coupled to biometrics box 13, touchscreen display 15, loud speaker 17, microphone 18, communication links, GPS, two cameras 13 and 16 and database 10 in the system).
wherein the system further comprises a gesture input system wherein at least one gesture performed by the user is determined based on at least one image are captured by at least one of the at least two cameras (Col 36 Lines 54-59; tracking the participant eye movement and position in relation to the perceived symbolic content being immediately experienced during the invention's symbolic quest (SQ)).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr and LaDue because it discloses such a methodology which utilizes and combines apparatuses such as biofeedback machines, virtual reality systems, head mounted displays, holograms, tactile data gloves, body suites, wearable personal computers, and the like, for behavioral modification and memory enhancement (LaDue, Col 1 Lines 6-14).

Claims 120 and 121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sehr in view of LaDue, as applied in the claims above, further in view of Gabai et al. (US 2002/0107591 A1), hereinafter Gabai. 

Regarding claim 120, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  
The combination of Sehr and LaDue may not specifically teach wherein the system further comprises a gesture input system wherein at least one gesture performed by the user is determined based on information captured by the at least one motion sensor.  In an analogous art, Gabai teaches wherein the system further comprises a gesture input system wherein at least one gesture performed by the user is determined based on information captured by the at least one motion sensor (Paragraph 0160; motion sensor 143, which may be, for example, a tilt sensor or an acceleration sensor.  Paragraphs 0005 and 0059; movement of robots/toy).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr, LaDue and Gabai because it would provide individual symbolic quest (SQ) prescriptions for home or office use (LaDue, Col 10 Lines 26-27).   

Regarding claim 121, the combination of Sehr and LaDue teaches all of the limitations of claim 86, as described above.  
The combination of Sehr and LaDue may not specifically teach wherein the device is a robot.  In an analogous art, Gabai teaches wherein the device is a robot (Paragraph 0160; motion sensor 143, which may be, for example, a tilt sensor or an acceleration sensor.  Paragraphs 0005 and 0059; movement of robots/toy).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the teachings of Sehr, LaDue and Gabai because it would provide individual symbolic quest (SQ) prescriptions for home or office use (LaDue, Col 10 Lines 26-27).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/J.G./Examiner, Art Unit 2647       

/Srilakshmi K Kumar/SPE, Art Unit 2647